Citation Nr: 1714876	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  10-09 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a lumbar disorder with associated radiculopathy and sciatica.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1967 to January 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System (VBMS).

This issue was previously remanded by the Board in March 2009, August 2012, and August 2015 for additional development.  The case is now, once more, before the Board for appellate review.


FINDING OF FACT

A lumbar disorder with associated radiculopathy and sciatica was not demonstrated while on active duty, lumbar arthritis was not manifest within one year of separation from active duty, and the preponderance of the competent, probative evidence is against finding a relationship between a low back disorder and the Veteran's active duty service.


CONCLUSION OF LAW

A lumbar disorder with associated radiculopathy and sciatica was not incurred in or aggravated by service, and lumbar arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  A June 2013 Memorandum made a formal finding that the Veteran's records from the VA New York Harbor Healthcare System from 1969 to 1973 were unavailable and that all procedures to obtain these records had been correctly followed.  The memorandum outlined the multiple e-mails, letters, and faxes sent in an attempt to obtain the Veteran's records.  

VA has also made adequate efforts to obtain treatment records associated with the Veteran's employment with the United States Postal Service.  In April 2013, a negative response was received from a human resources specialist at the Greater South Carolina District United States Postal Service.  A December 2015 response from the Retirement Operations Center Office of Personnel Management in Pennsylvania stated that the Veteran retired on voluntary retirement, and not due to a disability, and therefore they had no medical records for him.  The request for records sent to the National Medical Director of the United States Postal Service in Washington, DC received a response in August 2016 which included a medical evaluation from 1972.  The Board therefore finds that reasonable efforts have been made to obtain all relevant medical records identified by the Veteran.

The Veteran contends that he has a lumbar disorder with associated radiculopathy and sciatica that was incurred during his active duty service.  At an October 2011 Board hearing, the Veteran stated that he hurt his back hauling and lifting ammunition in service.  He stated that his job for six months was to lift ammunition for Howitzer artillery pieces, and that he would have to lift this heavy ammunition and carry it on his shoulder.  He stated that while lifting ammunition in Vietnam his back went out, requiring him to take it easy for two or three days.  The appellant denies going to sick call for his back and contends that no medic was available.  The claimant states that he did not go to sick call when returned to base because by that point he was feeling better.  He states, however, that he did report a history of back pain to his superior at the end of his service.  He also states that a year or so after he left service, his back began bothering him and that he received treatment from his private doctor and the doctor at work.  

The Veteran has also submitted written statements describing his back injury in service.  The Veteran and his wife have submitted statements describing the appellant's frequent back pain and how it impacts his ability to perform daily activities.  The Veteran's aunt submitted a statement indicating that while the Veteran was in service, he wrote her a letter stating that he hurt his back in Vietnam but could not go to the doctor because he was in the field.  A letter from a fellow soldier was also submitted which stated that the Veteran had told him in Vietnam that he had hurt his back.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of active duty, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board concedes that the Veteran did incur a back injury due during his military service.  The Veteran is competent to report feeling back pain during service, and his colleague and aunt corroborate that he reported feeling pain at the time.  The Veteran's personnel records confirm that he worked as an ammunition handler and a canoneer while stationed in the Republic of Vietnam, and thus his report of experiencing back pain while carrying heavy loads of ammunition is entirely consistent with the circumstances of his service.  The Veteran's service treatment records do not show any specific treatment for a back injury, but he did check "yes" for recurrent back pain on his Report of Medical History.  The physician's summary noted there was "backache no known injury, onset (eight) months ago, now OK."  Notably, the Veteran's January 1969 separation examination found a clinically normal spine and normal extremities.

The Veteran's VA and private treatment records confirm that he has a current diagnosis of a low back disability.  At a February 2001 private evaluation, the Veteran reported having back pain for the last two days, and that he had a history of chronic pain, although he had never had a "complete work-up done."  He was diagnosed with an acute exacerbation of low back pain.  At a March 2001 private evaluation, the Veteran reported having had low back pain on and off for many years since he was in the Army.  X-rays showed a loss of lordosis and mild degenerative disc disease.  The physician stated that the Veteran had a long history of back pain which sounded mechanical in nature.  In April 2003, he reported having back problems due to a fall in Vietnam, and imaging showed mild distal lumbar spondylosis.  A July 2004 MRI showed moderate spondylosis with stenosis.
At a December 2004 follow up for back pain, the Veteran was diagnosed with arthritis, and in September 2006, he was found to have disc bulge and mild retrolisthesis.  In July 2008, he was treated for back pain and he reported having chronic back problems for a long time.  He was diagnosed with chronic low back pain with right sciatica.  A July 2014 VA examination also diagnosed the Veteran with lumbar radiculopathy.

The preponderance of the evidence is against finding that there is a nexus between the Veteran's current disability and his in-service injury.  The weight of the evidence of record indicates that the appellant's current low back disability with radiculopathy and sciatica did not have its onset during service, that any current back disorder is not related to service in any way, and that lumbar arthritis was not compensably disabling within a year after separation from active duty. 

The Veteran attended a VA examination in August 2012.  The Veteran reported having back problems since 1968, and that while he did not have a single event that injured his back, lifting and carrying his pack in service injured his back.  The appellant stated that he never went to medical for his back injury while in service, and that he never had a subsequent back injury after service.  The examiner diagnosed the Veteran with lumbar disease with intervertebral disc syndrome and radiculopathy.  He reviewed the claims file and performed an in-person examination of the Veteran, and opined that the condition was less likely than not incurred in or caused by the in-service injury or event.  He explained that the Veteran's separation physical noted a backache in service but found that it began eight months earlier and was now "OK," that the Veteran had no particular injury while serving, and that the Veteran had a normal separation examination.  He further explained that the Veteran had no treatment for years and that his back disorder was degenerative in nature, and medical documentation did not support it being due to his military service.  

This is the only medical opinion of record from a qualified medical professional, and the Board finds the opinion to be highly probative evidence, as it was written after a competent examiner reviewed the Veteran's complete medical records and claims file and performed an in-person examination.  The examiner provided an adequate rationale, and the facts discussed by the examiner accurately reflect the medical evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  There are no contradictory opinions from any medical provider. 

The Board acknowledges the Veteran's lay statements that he experienced acute back pain in service while lifting heavy ammunition.  The Veteran is competent to report such symptoms, and the Board accepts that he had back pain at that time and reported it to his aunt and colleague.  The medical evidence of record, which is more probative, does not indicate that the back pain the Veteran experienced was the onset of a chronic back disorder which continued until the present day.  At the Veteran's separation examination in January 1969, the Veteran's back pain was noted as having occurred eight months earlier and having resolved.  The examination found a normal spine.  The Veteran himself has also not claimed a direct continuity of symptomatology.  The appellant  has acknowledged that his back pain, after resolving while in the field in Vietnam, only later began to bother him again a year or so after separation from service.

While the Veteran may sincerely believe that he incurred a chronic lumbar disability in service or that his low back disorder is related to the stress of carrying heavy ammunition loads in service, his testimony on the etiology of his condition or its diagnosis is less probative than the findings of the VA examiner.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In this case, the Veteran's belief that he incurred a chronic back disorder in service is outweighed by the normal examination findings at his January 1969 separation examination.  His assertion that the in-service stress and injury caused his current diagnosis extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be within the competence of lay witnesses.  The most probative evidence on this question is the competent medical opinion of the August 2012 VA examiner.

Furthermore, although the Veteran has stated that approximately a year after his separation from service, he began to experience back pain again, this is not supported by any medical evidence of record.  A March 1972 physical evaluation performed by the United States Civil Service Commission for the Veteran's employment with the United States Postal Service found that the appellant's back and extremities were normal.  The examiner found no limiting conditions for the job, which included requirements of heavy lifting, repeated bending, and heavy carrying.  The Board therefore finds that this evaluation indicates that as of 1972, the Veteran did not have a diagnosed low back disability, nor were any low back symptoms reported.  The earliest documentation of low back symptoms is in the Veteran's private treatment records in 2001.  See Maxson v. West, 12 Vet. App. 453, 459 (1999) (The passage of many years between discharge from active service and the medical documentation of a claim disability is a factor that weighs against a claim for service connection.).  Although the Veteran did report at that time that he had back problems since service, this is insufficient to support a finding that the disability diagnosed at that time was of the same etiology as the "on and off" back pain that the Veteran reported having experienced over the course of over 30 years.

Lastly, although the Veteran has been diagnosed with lumbar arthritis, and arthritis is considered a chronic disability, there is no evidence that his lumbar spine arthritis was compensably disabling within a year of his discharge from active duty, nor has he presented any competent evidence showing such.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  There is therefore no evidence which would allow for a grant of service connection on a direct or presumptive basis.

The evidence therefore preponderates against entitlement to service connection for a lumbar disorder with associated radiculopathy and sciatica.  The preponderance of the competent and probative medical evidence indicates that the Veteran's current low back disability was not was incurred in service and is not related to any event or injury in service, nor did lumbar spine arthritis manifest within one year of the Veteran's separation from service.  The preponderance of the probative and competent evidence therefore weighs against the claim, and it must be denied.  In reaching this determination, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for a lumbar disorder with associated radiculopathy and sciatica is denied.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


